 

 

EXHIBIT 10.30

amendment to EMPLOYMENT AGREEMENT

WHEREAS, VORNADO REALTY TRUST (the “Company”) and Mitchell N. Schear
(“Employee”) are each a party (the “Parties”) to an employment agreement dated
as of April 19, 2007 and amended December 29, 2008 (the “2008 Agreement”); 

WHEREAS, the Company and certain of its affiliates, and JBG Properties Inc. and
certain of its affiliates did, on October 31, 2016, enter into the Master
Transaction Agreement (the “Transaction Agreement”), pursuant to which there
will be consummated a series of transactions resulting in the acquisition,
transfer and contribution of assets and interests to JBG SMITH Properties
(“Newco”) and JBG SMITH Properties LP upon the occurrence of the “Effective
Time” (within the meaning of the Transaction Agreement);

WHEREAS, pursuant to this amendment (the “Amendment”) the Parties wish to
further amend the 2008 Agreement to certain reflect certain agreements in
respect of Employee’s compensation and employment arrangements in connection
with the occurrence of the Effective Time;

WHEREAS, terms not otherwise defined in this Amendment will have the meaning
provided to them in the 2008 Agreement;

NOW, THEREFORE, pursuant to Section 16 of the 2008 Agreement, effective as of
the date hereof and subject to the occurrence of the Effective Time as provided
below, the Parties hereby agree to amend the 2008 Agreement as follows:


1.            COMPENSATION PRIOR TO THE EFFECTIVE TIME:  FROM THE DATE HEREOF
THROUGH THE DATE UPON WHICH THE EFFECTIVE TIME OCCURS, EMPLOYEE WILL CONTINUE TO
PROVIDE SERVICES TO THE COMPANY AND ITS AFFILIATES AS CONTEMPLATED BY THE TERMS
OF THE 2008 AGREEMENT, AND WILL CONTINUE TO RECEIVE A BASE SALARY AT THE ANNUAL
RATE OF $1,000,000 AND, EXCEPT AS SET FORTH BELOW, OTHER PAYMENTS AND BENEFITS
UNDER THE 2008 AGREEMENT.  UNTIL THE EFFECTIVE TIME, EMPLOYEE WILL REMAIN
ELIGIBLE FOR THE CASH PAYMENT IN RESPECT OF HEALTH BENEFITS DESCRIBED IN THE
LAST SENTENCE OF SECTION 5(C) OF THE 2008 AGREEMENT, PROVIDED THAT THE AGGREGATE
OF SUCH PAYMENTS FOR 2017 WILL EQUAL $10,000 PRORATED  BASED ON THE NUMBER OF
DAYS FROM JANUARY 1, 2017 THROUGH AND INCLUDING THE DATE ON WHICH THE EFFECTIVE
TIME OCCURS (OR, IF GREATER, THE AMOUNT, NOT TO EXCEED $10,000, OF UNREIMBURSED
ELIGIBLE MEDICAL EXPENSES INCURRED BY EMPLOYEE (AND HIS ELIGIBLE DEPENDENTS) ON
OR PRIOR TO THE COMPANY SEPARATION DATE).


2.            TERMINATION OF EMPLOYMENT WITH THE COMPANY. 


(A)         EMPLOYMENT TRANSITION.  AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME, EMPLOYEE WILL CEASE TO BE AN EMPLOYEE OF THE COMPANY AND WILL BECOME A
CONSULTANT TO NEWCO (SUCH DATE, THE “COMPANY SEPARATION DATE”).  ACCORDINGLY, ON
THE COMPANY SEPARATION DATE, THE EMPLOYMENT PERIOD WILL END (AND ON THAT DATE
ANY NOTICES REQUIRED UNDER SECTION 2 OF THE 2008 AGREEMENT WILL BE DEEMED
SATISFIED BY THIS AMENDMENT).


(B)         2017 PRE-CLOSING ANNUAL BONUS AND INCENTIVE.  SUBJECT TO THE
OCCURRENCE OF AND EMPLOYEE’S CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE
EFFECTIVE TIME, AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE EFFECTIVE
TIME, BUT IN NO EVENT LATER THAN MARCH 15, 2018, THE COMPANY WILL PAY EMPLOYEE
AN AMOUNT, IN RESPECT OF AND IN FULL SATISFACTION OF EMPLOYEE’S BONUS FOR 2017,
EQUAL TO $1,800,000 PRORATED  (BASED ON THE NUMBER OF DAYS FROM JANUARY 1, 2017
THROUGH AND INCLUDING THE DATE ON WHICH THE EFFECTIVE TIME OCCURS) AND LESS
APPLICABLE WITHHOLDING


 

                                                                               

 

--------------------------------------------------------------------------------

 


 


(C)         TRANSITION SERVICE PAYMENTS.  SUBJECT TO THE OCCURRENCE OF AND
EMPLOYEE’S CONTINUED EMPLOYMENT THROUGH THE EFFECTIVE TIME, AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING BUT IN NO EVENT LATER THAN SEVENTY (70) DAYS
AFTER THE COMPANY SEPARATION DATE, THE COMPANY WILL COMMENCE PAYMENTS TO
EMPLOYEE, AT AN ANNUAL RATE OF $1,000,000 (LESS APPLICABLE WITHHOLDINGS) AND
PAID RATABLY IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL PRACTICES
FOLLOWING THE COMPANY SEPARATION DATE AND THROUGH THE END OF THE ACTIVE NEWCO
CONSULTING PERIOD (SUCH PAYMENTS, THE “TRANSITION SERVICE PAYMENTS”).  “ACTIVE
NEWCO CONSULTING PERIOD” MEANS THE PERIOD IN WHICH EMPLOYEE CONTINUES TO
ACTIVELY PROVIDE CONSULTING SERVICES TO NEWCO PURSUANT TO AND DURING THE “TERM”
OF EMPLOYEE’S CONSULTING AGREEMENT WITH NEWCO DATED AS OF MARCH 10, 2017 (THE
“NEWCO AGREEMENT”), WITHOUT REGARD TO WHETHER NEWCO CONTINUES TO PAY EMPLOYEE
UNDER THE TERMS OF THE NEWCO AGREEMENT AFTER THE TERM OF THE NEWCO AGREEMENT IS
TERMINATED FOR ANY REASON.  FOR THE AVOIDANCE OF DOUBT, (1) THE TRANSITION
SERVICE PAYMENTS WILL TERMINATE AT THE END OF THE ACTIVE NEWCO CONSULTING
PERIOD, (2) IN NO EVENT WILL THE TRANSITION SERVICE PAYMENTS CONTINUE FOR MORE
THAN TWO (2) YEARS FOLLOWING THE COMPANY SEPARATION DATE AND (3) IN NO EVENT
WILL THE TRANSITION SERVICE PAYMENTS EXCEED $2,000,000.  SUBJECT TO EMPLOYEE’S
CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE EFFECTIVE TIME, THE COMPANY
WILL, (A) DURING THE 24-MONTH “TERM” OF THE NEWCO AGREEMENT CONTINUE TO PROVIDE
EMPLOYEE WITH HEALTH COVERAGE UNDER THE COMPANY’S PLANS, SUBJECT TO EMPLOYEE’S
PAYMENT OF ACTIVE EMPLOYEE RATES, AND UPON CONCLUSION OF SUCH TERM , IF ELECTED
BY EMPLOYEE PROVIDE OR REIMBURSE EMPLOYEE FOR COBRA CONTINUATION FOR THE
APPLICABLE COBRA COVERAGE PERIOD (PROVIDED, THAT THE COVERAGE UNDER THIS CLAUSE
(A) WILL TERMINATE EARLIER IF EMPLOYEE BECOMES ELIGIBLE FOR COVERAGE FROM
ANOTHER EMPLOYER), AND (B) UPON CONFIRMATION FROM NEWCO OF THE BENEFITS PROVIDED
TO ITS ACTIVE EXECUTIVES, CONTINUE TO PROVIDE DIRECTLY, OR REIMBURSE THE
EMPLOYEE FOR HIS COST IN PROCURING, THE BENEFITS (OTHER THAN HEALTH BENEFITS)
WHICH WOULD HAVE BEEN PROVIDED TO EMPLOYEE DURING THE ACTIVE NEWCO CONSULTING
PERIOD HAD HE BEEN ACTIVELY EMPLOYED BY NEWCO, AND IN ANY CASE INCLUDING PAYMENT
OF PREMIUMS FOR THE SUPPLEMENTAL LIFE INSURANCE POLICIES MAINTAINED BY THE
COMPANY FOR EMPLOYEE’S BENEFIT AND PAYMENT OF EMPLOYEE’S MONTHLY AUTO ALLOWANCE,
IN EACH CASE, AS IN EFFECT AS OF THE DATE OF THIS AMENDMENT AND TO THE SAME
EXTENT AND IN THE SAME MANNER THE COMPANY PROVIDES SUCH BENEFITS AND/OR PAYS
SUCH AMOUNTS OR ALLOWANCES AND PREMIUMS AS OF THE DATE OF THIS AMENDMENT, AND,
AS OF THE END OF THE ACTIVE NEWCO CONSULTING PERIOD, THE COMPANY WILL CEASE TO
PROVIDE SUCH BENEFITS AND/OR PAY SUCH AMOUNTS AND PREMIUMS AND EMPLOYEE WILL BE
ELIGIBLE TO EXERCISE ANY POLICY CONVERSION OWNERSHIP RIGHTS THAT MAY THEN APPLY
TO SUCH POLICIES IN ACCORDANCE WITH THEIR TERMS; PROVIDED, THAT EMPLOYEE WILL BE
RESPONSIBLE FOR ALL TAX CONSEQUENCES TO EMPLOYEE ARISING IN RESPECT OF SUCH
POLICIES OR BENEFITS, INCLUDING WITH RESPECT TO THE COMPANY’S PAYMENT OF
PREMIUMS AND EMPLOYEE’S EXERCISE OF ANY CONVERSION OR OWNERSHIP RIGHTS.  FOR
PURPOSES OF SECTION 409A OF THE CODE, EACH PAYMENT OR INSTALLMENT UNDER THIS
AMENDMENT WILL BE TREATED AS A SEPARATE PAYMENT.  IN ADDITION, SUBJECT TO THE
OCCURRENCE OF AND EMPLOYEE’S CONTINUED EMPLOYMENT THROUGH THE EFFECTIVE TIME, AS
SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE EFFECTIVE TIME, THE COMPANY WILL
ASSIGN TO EMPLOYEE FULL TITLE AND OWNERSHIP OF THE COMPANY-OWNED AUTOMOBILE USED
BY EMPLOYEE AS OF THE DATE OF THIS AMENDMENT, SUBJECT TO EMPLOYEE PROVIDING THE
COMPANY THE MILEAGE AND CONDITION OF SUCH AUTOMOBILE THROUGH THE DATE ON WHICH
THE EFFECTIVE TIME OCCURS.  IN CONNECTION WITH SUCH TRANSFER, EMPLOYEE WILL BE
RESPONSIBLE FOR MAKING ARRANGEMENTS WITH THE COMPANY FOR PAYMENT OF EMPLOYEE’S
PORTION OF APPLICABLE WITHHOLDING TAXES AND EMPLOYEE WILL BE RESPONSIBLE FOR ALL
OTHER INCOME TAX CONSEQUENCES.


(D)         SPINOFF PAYMENTS.  SUBJECT TO THE OCCURRENCE OF AND EMPLOYEE’S
CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE EFFECTIVE TIME, EMPLOYEE WILL
BE ENTITLED TO RECEIVE ADDITIONAL PAYMENTS TOTALING $3,600,000 (THE “SPINOFF
PAYMENTS”), PAID IN TWO EQUAL INSTALLMENTS (IN EACH CASE, LESS APPLICABLE
WITHHOLDINGS) AS SOON AS ADMINISTRATIVELY FEASIBLE (BUT NO LATER THAN SEVENTY
(70) DAYS) FOLLOWING THE OCCURRENCE OF (1) FOR THE FIRST INSTALLMENT OF
$1,800,000, THE EFFECTIVE TIME, AND (2) FOR THE SECOND INSTALLMENT OF
$1,800,000, THE FIRST BUSINESS DAY IN CALENDAR 2018.  FOR THE AVOIDANCE OF
DOUBT, THESE SPINOFF PAYMENTS WILL BE


 

-2-

--------------------------------------------------------------------------------

 


MADE TO EMPLOYEE REGARDLESS OF WHETHER EMPLOYEE CONTINUES AS A CONSULTANT TO
 NEWCO FOR ANY PERIOD OF TIME FOLLOWING THE EFFECTIVE TIME.


(E)         TERMINATION DUE TO INVOLUNTARY TERMINATION WITHOUT CAUSE OR
TERMINATION FOLLOWING A MATERIAL BREACH.  UPON TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY PRIOR TO THE EFFECTIVE TIME DUE TO INVOLUNTARY
TERMINATION BY THE COMPANY WITHOUT CAUSE OR TERMINATION BY EMPLOYEE FOLLOWING A
MATERIAL BREACH (WITHIN THE MEANING OF SECTION 6(E) OF THE 2008 AGREEMENT), THE
AMOUNTS DUE EMPLOYEE UNDER SECTION 2(D) WILL BE PAID TO EMPLOYEE AT SUCH TIME OR
TIMES AS THE PAYMENTS WOULD BE MADE HEREUNDER IF EMPLOYEE’S EMPLOYMENT HAD NOT
TERMINATED.


3.            SEVERANCE PAYMENTS.  NOTWITHSTANDING THE TERMS OF THE 2008
AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY OR ITS AFFILIATES, SUBJECT TO
THE OCCURRENCE OF THE EFFECTIVE TIME AND UPON EMPLOYEE’S “SEPARATION FROM
SERVICE” (WITHIN THE MEANING OF SECTION 409A OF THE CODE) FROM THE COMPANY UPON
THE EFFECTIVE TIME, THE COMPANY WILL PAY TO EMPLOYEE, IN FULL SATISFACTION OF
ANY OTHER PAYMENTS DUE PURSUANT TO SECTION 8 OF THE 2008 AGREEMENT, SEVERANCE
PAYMENTS IN THE AGGREGATE TOTALING $2,000,000, LESS ANY APPLICABLE WITHHOLDINGS,
WHICH WILL BE PAID RATABLY IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL
PRACTICES OVER THE 18-MONTH PERIOD FOLLOWING THE COMPANY SEPARATION DATE.  SUCH
PAYMENTS WILL COMMENCE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE
COMPANY SEPARATION DATE, BUT IN NO EVENT LATER THAN SEVENTY (70) DAYS AFTER THE
COMPANY SEPARATION DATE, CONDITIONED UPON THE EFFECTIVENESS OF A RELEASE OF
CLAIMS IN FAVOR OF THE COMPANY SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A 
(THE “RELEASE”) AND SUBJECT TO ANY DELAY THAT MAY BE REQUIRED PURSUANT TO
SECTION 8(E) OF THE 2008 AGREEMENT (AND IF THE PERIOD SPECIFIED UNDER APPLICABLE
LAW THAT THE EMPLOYEE HAS TO CONSIDER THE RELEASE SPANS TWO CALENDAR YEARS, THE
SEVERANCE PAYMENTS WILL COMMENCE DURING THE LATER CALENDAR YEAR).


4.            COMPANY EQUITY AWARDS.  NOTWITHSTANDING THE TERMS OF THE 2008
AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY OR ITS AFFILIATES, IT IS
UNDERSTOOD THAT EMPLOYEE WILL NOT RECEIVE GRANTS OF EQUITY AWARDS OF THE COMPANY
OR ITS AFFILIATES (“COMPANY EQUITY AWARDS”) FROM AND AFTER THE DATE HEREOF. 
EMPLOYEE’S COMPANY EQUITY AWARDS OUTSTANDING AS OF THE EFFECTIVE TIME WILL BE
ADJUSTED COMMENSURATE WITH THE TREATMENT OF SIMILAR COMPANY EQUITY AWARDS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT AND
WILL BE TREATED AS FOLLOWS, SUBJECT IN EACH CASE TO EMPLOYEE’S CONTINUED
EMPLOYMENT WITH THE COMPANY THROUGH THE EFFECTIVE TIME.  UNTIL THE EFFECTIVE
TIME, ANY OUTSTANDING COMPANY EQUITY AWARDS WILL CONTINUE TO BE GOVERNED BY THE
TERMS OF THE COMPANY’S 2010 OMNIBUS SHARE PLAN (THE “2010 PLAN”) AND AWARD
AGREEMENTS APPLICABLE TO THE COMPANY EQUITY AWARDS.


(A)       COMPANY STOCK OPTIONS:  IT IS UNDERSTOOD THAT ALL OPTIONS TO PURCHASE
COMPANY STOCK GRANTED BY THE COMPANY (“COMPANY STOCK OPTIONS”) TO EMPLOYEE ARE,
AS OF THE DATE OF THIS AMENDMENT, FULLY VESTED AND EXERCISABLE.  ALL OF
EMPLOYEE’S COMPANY STOCK OPTIONS WILL REMAIN EXERCISABLE FOR 60 DAYS AFTER THE
EFFECTIVE TIME (OR IF EARLIER, THE EXPIRATION DATE SPECIFIED IN THE APPLICABLE
COMPANY STOCK OPTION AWARD AGREEMENT) IN ACCORDANCE WITH THEIR TERMS.  THE
COMPANY WILL PAY EMPLOYEE, AS SOON AS PRACTICABLE (BUT NO LATER THAN 30 DAYS)
FOLLOWING THE EFFECTIVE TIME, A ONE-TIME CASH PAYMENT (LESS APPLICABLE
WITHHOLDINGS) TO COMPENSATE FOR THE DECLINE IN THE FAIR VALUE OF THE COMPANY
STOCK OPTIONS ATTRIBUTABLE TO THE SHORTER TERM THAN EMPLOYEE ORIGINALLY HAD TO
EXERCISE SUCH COMPANY STOCK OPTIONS, DETERMINED BY THE COMPANY IN ITS DISCRETION
CONSISTENT WITH DETERMINATIONS APPLICABLE TO OUTSTANDING COMPANY STOCK OPTIONS
GENERALLY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
AGREEMENT.


(B)       COMPANY OPP PARTNERSHIP UNITS:  AT THE EFFECTIVE TIME, ANY OUTSTANDING
OUTPERFORMANCE PLAN PARTNERSHIP UNITS (“OPP UNITS”) GRANTED TO EMPLOYEE UNDER


 

-3-

 

--------------------------------------------------------------------------------

 


THE 2010 PLAN (1) IN 2013 AND 2014 THAT HAVE BEEN EARNED AS OF THE EFFECTIVE
TIME, WILL BECOME FULLY VESTED AND BE CONVERTIBLE IN ACCORDANCE WITH (AND
OTHERWISE SUBJECT TO THE TERMS OF) THE 2010 PLAN AND APPLICABLE OPP UNIT AWARD
AGREEMENT AND (2) IN 2015 AND 2016 THAT HAVE NOT BEEN EARNED AS OF THE EFFECTIVE
TIME, WILL REMAIN SUBJECT TO THE PERFORMANCE REQUIREMENT AND BE EARNED BASED ON
ACTUAL COMPANY PERFORMANCE THROUGH THE FINAL VALUATION DATE (WITHIN THE MEANING
OF THE APPLICABLE OPP UNIT AWARD AGREEMENT).  THE OPP UNITS THAT ARE EARNED AS
DESCRIBED IN THE PRECEDING CLAUSE (2) WILL THEN FULLY VEST UPON THE FINAL
VALUATION DATE, WITHOUT THE PRORATION THAT WOULD RESULT FROM APPLICATION OF A
“PARTIAL SERVICE FACTOR” PURSUANT TO THE APPLICABLE OPP UNIT AWARD AGREEMENT,
AND THEREAFTER WILL BE CONVERTIBLE IN ACCORDANCE WITH (AND OTHERWISE SUBJECT TO
THE TERMS OF) THE 2010 PLAN AND APPLICABLE OPP UNIT AWARD AGREEMENT.  THE
PROVISIONS OF THIS SECTION 4(B) WILL GOVERN THE TREATMENT OF EMPLOYEE’S OPP
UNITS NOTWITHSTANDING THE PROVISIONS OF SECTION 4(A) OF THE OPP UNIT AWARD
AGREEMENTS IF AND TO THE EXTENT THE TERMS OF THIS AMENDMENT ARE INCONSISTENT
WITH THE TERMS OF THE APPLICABLE OPP UNIT AWARD AGREEMENT.  FOR THE AVOIDANCE OF
DOUBT, THE OPP UNITS IN THE PRECEDING CLAUSES (1) AND (2) WILL REMAIN SUBJECT TO
THE “RESTRICTIONS ON TRANSFER” TO THE EXTENT SET FORTH IN SECTION 7 OF THE
APPLICABLE OPP UNIT AWARD AGREEMENT.


(C)       COMPANY LTIP PARTNERSHIP UNITS:  AT THE EFFECTIVE TIME, EACH
OUTSTANDING RESTRICTED LONG-TERM INCENTIVE PLAN PARTNERSHIP UNIT (“RESTRICTED
LTIP UNIT”) GRANTED TO EMPLOYEE UNDER THE 2010 PLAN WILL BECOME FULLY VESTED AND
BE CONVERTIBLE IN ACCORDANCE WITH (AND OTHERWISE SUBJECT TO THE TERMS OF) THE
2010 PLAN AND APPLICABLE RESTRICTED LTIP UNIT AGREEMENT, INCLUDING WITH RESPECT
TO THE TWO-YEAR POST-ISSUANCE HOLDING PERIODS APPLICABLE TO SUCH RESTRICTED LTIP
UNITS IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


5.            NON-COMPETITION.  FROM AND AFTER THE COMPANY SEPARATION DATE,
SECTION 10 OF THE 2008 AGREEMENT WILL CEASE TO APPLY, AND WILL BE SUPERSEDED BY
THE NON-COMPETITION COVENANT SET FORTH IN THE NEWCO AGREEMENT.  ALL PAYMENTS AND
BENEFITS UNDER THIS AMENDMENT ARE CONDITIONED UPON EMPLOYEE’S CONTINUED
COMPLIANCE WITH SECTION 10, AND OTHER APPLICABLE PROVISIONS, OF THE 2008
AGREEMENT THOUGH THE COMPANY SEPARATION DATE.


6.            INCORPORATION BY REFERENCE; NO OTHER MODIFICATIONS.  OTHER THAN AS
SET FORTH IN THE PRECEDING PARAGRAPHS 1 TO 5, THE REMAINDER OF THE 2008
AGREEMENT SHALL REMAIN UNMODIFIED IN ANY MANNER, AND THE 2008 AGREEMENT WILL BE
DEEMED TO BE MODIFIED, MUTATIS MUTANDIS, TO REFLECT THE PROVISIONS OF THIS
AMENDMENT.  IT IS AGREED THAT THE PAYMENTS AND BENEFITS SET FORTH IN THIS
AMENDMENT ARE THE SOLE PAYMENTS AND BENEFITS TO WHICH EMPLOYEE IS ENTITLED WITH
RESPECT TO THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY.

-4-

 

--------------------------------------------------------------------------------

 

 

 

*                                  *                                  *

 

VORNADO REALTY TRUST


By:_/s/ Joseph Macnow________



_/s/ Mitchell N. Schear ________
Mitchell N. Schear

 

 

 

 

 

Date: March 10, 2017

 

 

­

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE AND WAIVER OF CLAIMS

 

 

General Release AND WAIVER OF CLAIMS  (this “Release”), by Mitchell Schear
(“Employee”) in favor of Vornado Realty Trust, a Maryland real estate investment
trust (together with its affiliates, the “Company”), stockholders, beneficial
owners of its stock, its current or former officers, directors, employees,
members, attorneys and agents, and their predecessors, successors and assigns,
individually and in their official capacities (together, the “Released
Parties”).

WHEREAS, Employee has been employed as an employee of the Company; 

WHEREAS, Employee has entered into an employment agreement with the Company
dated as of April 19, 2007, amended December 29, 2008 and March 10, 2017 (the
“Second Amendment”); and  

WHEREAS, Employee is seeking certain payments under Section 3 of the Second
Amendment that are conditioned on the effectiveness of this Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1.            General Release.  Employee knowingly and voluntarily waives,
terminates, cancels, releases and discharges forever the Released Parties from
any and all suits, actions, causes of action, claims, allegations, rights,
obligations, liabilities, demands, entitlements or charges (collectively,
“Claims”) that Employee (or Employee’s heirs, executors, administrators,
successors and assigns) has or may have, whether known, unknown or unforeseen,
vested or contingent, by reason of any matter, cause or thing occurring at any
time before and including the date of this Release arising under or in
connection with Employee’s employment or termination of employment with the
Company or the Released Parties, including, without limitation:  Claims under
United States federal, state or local law and the national or local law of any
foreign country (statutory or decisional), for wrongful, abusive, constructive
or unlawful discharge or dismissal, for breach of any contract, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance, including rights or Claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), violations of the Equal Pay Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1991, the Employee Retirement Income Security Act, the
Worker Adjustment Retraining and Notification Act, the Family Medical Leave Act,
including all amendments to any of the aforementioned acts; and violations of
any other federal, state, or municipal fair employment statutes or laws,
including, without limitation, violations of any other law, rule, regulation, or
ordinance pertaining to employment, wages, compensation, hours worked, or any
other Claims for compensation or bonuses, whether or not paid under any
compensation plan or arrangement; breach of contract; tort and other common law
Claims; defamation; libel; slander; impairment of economic opportunity
defamation; sexual harassment; retaliation; attorneys’ fees; emotional distress;
intentional infliction of emotional distress; assault; battery, pain and
suffering; and punitive or exemplary damages.  In addition, in consideration of
the provisions of this Release, Employee further agrees to waive any and all
rights under the laws of any jurisdiction in the United States, or any other
country, that limit a general release to those Claims that are known or
suspected to exist in Employee’s favor as of the Effective Date (as defined
below). 

 

 

­

--------------------------------------------------------------------------------

 

2.            Surviving Claims.  Notwithstanding anything herein to the
contrary, this Release shall not:

                                            (i)        release any Claims for
payment of amounts payable under the Employment Agreement (including under
Section 3 thereof);

                                           (ii)        release any Claims for
employee benefits under plans covered by ERISA to the extent any such Claim may
not lawfully be waived or for any payments or benefits under any plans of the
Company that have vested in accordance with the terms of such plans and accrued
but unused vacation pay; 

                                          (iii)        release any Claim that
may not lawfully be waived;

                                          (iv)        release any Claim for
indemnification and D&O insurance in accordance with applicable laws and the
corporate governance documents of the Company; or

                                           (v)        prohibit Employee from
reporting possible violations of federal law or regulation or making other
disclosures that are protected under (or claiming any award under) the
whistleblower provisions of federal law or regulation.

3.            Additional Representations.  Employee further represents and
warrants that Employee has not filed any civil action, suit, arbitration,
administrative charge, or legal proceeding against any Released Party nor, has
Employee assigned, pledged, or hy pothecated as of the Effective Date any Claim
to any person and no other person has an interest in the Claims that he is
releasing.

4.            Acknowledgements by Employee.  Employee acknowledges and agrees
that Employee has read this Release in its entirety and that this Release is a
general release of all known and unknown Claims.  Employee further acknowledges
and agrees that:

                                            (i)        this Release does not
release, waive or discharge any rights or Claims that may arise for actions or
omissions after the Effective Date of this Release and Employee acknowledges
that he is not releasing, waiving or discharging any ADEA Claims that may arise
after the Effective Date of this Release;

                                           (ii)        Employee is entering into
this Release and releasing, waiving and discharging rights or Claims only in
exchange for consideration which he is not already entitled to receive;

                                          (iii)        Employee has been
advised, and is being advised by the Release, to consult with an attorney before
executing this Release; Employee acknowledges that he has consulted with counsel
of his choice concerning the terms and conditions of this Release;

–2–

­

­

--------------------------------------------------------------------------------

 

                                          (iv)        Employee has been advised,
and is being advised by this Release, that he has been given at least [21][45] 
days within which to consider the Release, but Employee can execute this Release
at any time prior to the expiration of such review period; and

                                           (v)        Employee is aware that
this Release shall become null and void if he revokes his agreement to this
Release within seven (7) days following the date of execution of this Release. 
Employee may revoke this Release at any time during such seven-day period by
delivering (or causing to be delivered) to the Company written notice of his
revocation of this Release no later than 5:00 p.m. Eastern time on the seventh
(7th) full day following the date of execution of this Release (the “Effective
Date”).  Employee agrees and acknowledges that a letter of revocation that is
not received by such date and time will be invalid and will not revoke this
Release.

5.            Cooperation With Investigations and Litigation.  Employee agrees,
upon the Company’s advance request, to reasonably cooperate with the Company in
any investigation, litigation, arbitration or regulatory proceeding regarding
events that occurred during Employee’s tenure with the Company or its affiliate,
including making himself or herself reasonably available to consult with
Company’s counsel, to provide information and to give testimony; it being
understood that such cooperation will, if feasible, be scheduled in coordination
with Employee such that it not unreasonably interfere with Employee’s then
current business, employment and personal commitments.  Company will reimburse
Employee for reasonable out-of-pocket expenses Employee incurs in extending such
cooperation (including his legal fees and expenses incurred if the Company and
Employee agree in good faith that he needs to retain independent counsel in
order to provide such cooperation), so long as Employee provides advance written
notice (if reasonably feasible under the then prevailing circumstances) of
Employee’s request for reimbursement and provides satisfactory documentation of
the expenses.  Nothing in this section is intended to, and shall not, restrict
or limit the Employee from exercising his or her protected rights in Section 2
hereof or restrict or limit the Employee from providing truthful information in
response to a subpoena, other legal process or valid governmental inquiry.

6.            Non-Disparagement.  Employee agrees not to make any defamatory or
derogatory statements concerning the Company or any of its affiliates or
predecessors and their respective directors, officers and employees.  Nothing in
this section is intended to, and shall not, restrict or limit the Employee from
exercising his or her protected rights in Section 2 hereof or restrict or limit
the Employee from providing truthful information in response to a subpoena,
other legal process or valid governmental inquiry or in the event of litigation
between the Employee and the Company or its affiliates.

7.            Governing Law.  To the extent not subject to federal law, this
Release will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that state.

8.            Severability.  If any provision of this Release should be declared
to be unenforceable by any administrative agency or court of law, then remainder
of the Release shall remain in full force and effect. 

–3–

­

­

--------------------------------------------------------------------------------

 

9.            Captions; Section Headings.  Captions and section headings used
herein are for convenience only and are not a part of this Release and shall not
be used in construing it.

10.         Counterparts; Facsimile Signatures.  This Release may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original instrument without the production of any other
counterpart.  Any signature on this Release, delivered by either party by
photographic, facsimile or PDF shall be deemed to be an original signature
thereto.

IN WITNESS WHEREOF, Employee has signed this Release on _________ ____, 20___.
[To be dated on or after the Company Separation Date.]

 

                                                           
                                                                          

 

 

–4–

­

­

--------------------------------------------------------------------------------